DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 and 16-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,107,640. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,107,640 discloses the limitations of the Instant Application.

Application 17/401,908
U.S. Patent 11,107,640
Claim 1
Claim 1, Claim 16
Claim 2
Claim 1
Claim 3
Claim 6
Claim 4
Claim 1
Claim 5
Claim 1
Claim 6
Claim 3
Claim 7
Claim 4
Claim 8
Claim 5
Claim 9
Claim 6
Claim 10
Claim 1, Claim 2
Claim 11
Claim 16
Claim 12
Claim 16
Claim 13
Claim 16
Claim 14
Claim 16
Claim 15
Claim 16
Claim 16
Claim 16
Claim 17
Claim 16
Claim 18
Claim 16
Claim 19
Claim 16
Claim 20
Claim 1
Claim 21
Claim 4
Claim 22
Claim 10
Claim 23
Claim 8, Claim 17
Claim 24
Claim 10
Claim 25
Claim 8
Claim 26
Claim 8
Claim 27
Claim 8
Claim 28
Claim 8
Claim 29
Claim 11
Claim 30
Claim 12
Claim 31
Claim 13
Claim 32
Claim 14




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO2014203912 –wherein US Publication 2016/0126593 will be used as a reference herein) in view of Pascaly et al. (US Publication 2010/0304225).
In re claim 1, Abe discloses lithium ion capacitor comprising:
a cathode (¶88); 
an anode (¶88); 
a separator (¶11, ¶111); and 
a separator between the cathode and anode (¶149-150)
an electrolyte comprising a solvent and a lithium salt (Claim 1, Claim 11); 
Abe does not disclose an electrolyte having one or more additives selected from the group consisting of vinylene carbonate (VC), vinyl ethylene carbonate (VEC), a hydro fluorinated ether ethylene carbonate (HFEEC), dimethyl acetamide (DMAc), a hydro fluorinated ether (HFE), hydro fluorinated ether branched cyclic carbonate, and a fluorinated ethylene carbonate (FEC), and combinations thereof, and
wherein the electrolyte comprising one or more additives in about 0.5 wt% to about 5 wt%.
Pascaly discloses an electrolyte comprising one or more additives selected from the group consisting of vinylene carbonate (VC), vinyl ethylene carbonate (VEC), a hydro fluorinated ether ethylene carbonate (HFEEC), dimethyl acetamide (DMAc), a hydro fluorinated ether (HFE), hydro fluorinated ether branched cyclic carbonate, and a fluorinated ethylene carbonate (FEC), and combinations thereof, wherein the electrolyte comprises each of the one or more additives in about 0.5 wt% to about 5 wt% (¶40-42).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 2, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 1, as explained above. Abe further discloses wherein the solvent comprises one or more carbonates (Table 1: Example 1).
In re claim 3, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 2, as explained above. Abe further discloses wherein the one or more carbonates are selected from the group consisting of EC (ethylene carbonate), PC (propylene carbonate), DEC (diethylcarbonate), DMC (dimethylcarbonate), EMC (ethyl methyl carbonate), and combinations thereof (Table 1: Example 1).
In re claim 4, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 3, as explained above. Abe further discloses wherein the solvent comprises EC/PC/DEC, EC/DEC/DMC/EB, EC/EMC, EC/EMC/MP, EC/DEC/DMC/EMC, or EC/DMC/EB (Table 1: Example 1).
In re claim 5, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 4, as explained above. Abe further discloses wherein the solvent comprises EC/PC/DEC in a ratio of about 3:1:4 by volume, EC/DEC/DMC/EB in a ratio of about 1:1:1:1 by volume, EC/EMC in a ratio of about 3:7 by volume, EC/EMC/MP in a ratio of about 1:1:8 by volume, EC/DEC/DMC/EMC in a ratio of about 1:1:1:2 by volume, or EC/DMC/EB in a ratio of about 1:1:1 by volume (Table 1: Example 1).
In re claim 6, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 1, as explained above. Abe further discloses wherein the solvent comprises an ester selected from the group consisting of MP, EB, MB (methyl butyrate), EA (ethyl acetate), and combinations thereof (¶46).
In re claim 7, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 1, as explained above. Abe further discloses wherein the lithium salt is LiPF6 (Claim 11).
In re claim 8,  Abe in view of Pascaly discloses the energy storage device of Claim 7, as explained above. Abe further discloses the LiPF6 is present in the electrolyte in a concentration of about 0.8 to 1.4 M (¶82).
In re claim 9,  Abe in view of Pascaly discloses the a lithium ion capacitor of Claim 7, as explained above. Abe does not explicitly disclose the LiPF6 is present in the electrolyte in a concentration of about 0.6 to 0.95 M.
Pascaly discloses the LiPF6 is present in the electrolyte in a concentration of about 0.6 to 0.95 M (¶47).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrolyte concentration as described by Pascaly to achieve a device of desired conductivity. 
In re claim 10, Abe discloses a lithium ion capacitor comprising:
a cathode (¶88); 
an anode (¶88); 
a separator (¶11, ¶111); and 
a separator between the cathode and anode (¶149-150)
an electrolyte comprising a solvent and a lithium salt (Claim 1, Claim 11); 
Abe does not disclose an electrolyte having one or more additives selected from the group consisting of an anode passivation film forming agent, a cathode protection and overcharge protection agent, and an electrolyte stabilizer, and combinations thereof, and
wherein the electrolyte comprising one or more additives in about 0.5 wt% to about 5 wt%.
Pascaly discloses wherein the one or more additives is selected from the group consisting of an anode passivation film forming agent, a cathode protection and overcharge protection agent, and an electrolyte stabilizer, and combinations thereof (¶40-42) and wherein the electrolyte comprising one or more additives in about 0.5 wt% to about 5 wt% (¶40-42).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 11,  Abe in view of Pascaly discloses the a lithium ion capacitor of Claim 10, as explained above. Abe does not explicitly disclose wherein the additive is an anode passivation film forming agent selected from the group consisting of vinylene carbonate (VC), vinyl ethylene carbonate (VEC), a fluorinated ethylene carbonate (FEC), a hydro fluorinated ether ethylene carbonate (HFEEC), and combinations thereof.
Pascaly discloses wherein the additive is an anode passivation film forming agent selected from the group consisting of vinylene carbonate (VC), vinyl ethylene carbonate (VEC), a fluorinated ethylene carbonate (FEC), a hydro fluorinated ether ethylene carbonate (HFEEC), and combinations thereof (¶40-42).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 12,  Abe in view of Pascaly discloses the a lithium ion capacitor of Claim 11, as explained above. Abe does not disclose wherein the additive is vinylene carbonate (VC).
Pascaly discloses wherein the additive is vinylene carbonate (VC) (¶44).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 13,  Abe in view of Pascaly discloses the a lithium ion capacitor of Claim 11, as explained above. Abe does not disclose wherein the additive is vinyl ethylene carbonate (VEC).
Pascaly discloses wherein the additive is vinyl ethylene carbonate (VEC) (¶44).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 14,  Abe in view of Pascaly discloses the a lithium ion capacitor of Claim 11, as explained above. Abe does not disclose wherein the additive is a fluorinated ethylene carbonate (FEC).
Pascaly discloses wherein the additive is a fluorinated ethylene carbonate (FEC) (¶44).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 19, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 10, as explained above. Abe does not disclose wherein the additive is an electrolyte stabilizer selected from a fluorinated ethylene carbonate (FEC).
Pascaly discloses wherein the additive is an electrolyte stabilizer selected from a fluorinated ethylene carbonate (FEC) (¶44).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
In re claim 20, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 10, as explained above. Abe further discloses wherein the one or more carbonates are selected from the group consisting of EC (ethylene carbonate), PC (propylene carbonate), DEC (diethylcarbonate), DMC (dimethylcarbonate), EMC (ethyl methyl carbonate), and combinations thereof (Table 1: Example 1).
In re claim 21, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 10, as explained above. Abe further discloses wherein the lithium salt is LiPF6 (Claim 11).



Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO2014203912 –wherein US Publication 2016/0126593 will be used as a reference herein) in view of Pascaly et al. (US Publication 2010/0304225) and in further view of Gao et al. (US Publication 2002/0098417).
In re claim 16, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 10, as explained above. Abe does not disclose wherein the additive is a cathode protection and overcharge protection agent selected from the group consisting of dimethyl acetamide (DMAc), a hydro fluorinated ether (HFE), and combinations thereof.
Gao discloses wherein the additive is a cathode protection and overcharge protection agent selected from the group consisting of dimethyl acetamide (DMAc), a hydro fluorinated ether (HFE), and combinations thereof (¶52).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additive a described by Gao to stabilize an electrolytic solution against decomposition during storage and during cyclic operation of the electrochemical device. 
In re claim 17, Abe in view of Pascaly and in further view of Gao discloses the lithium ion capacitor of Claim 16, as explained above. Abe does not disclose wherein the additive is dimethyl acetamide (DMAc).
Gao discloses wherein the additive is dimethyl acetamide (DMAc) (¶52).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additive a described by Gao to stabilize an electrolytic solution against decomposition during storage and during cyclic operation of the electrochemical device. 



Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO2014203912 –wherein US Publication 2016/0126593 will be used as a reference herein) in view of Pascaly et al. (US Publication 2010/0304225) and in further view of Arai et al. (US Patent 6,495,293).
In re claim 18, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 16, as explained above. Abe does not disclose wherein the additive is a hydro fluorinated ether (HFE).
Arai discloses wherein the additive is a hydro fluorinated ether (HFE) (col.20 ll.53-58, col.7 ll.49-52).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additive as described by Arai to provide for an electrolyte with higher diffusivity. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Abe (WO2014203912 –wherein US Publication 2016/0126593 will be used as a reference herein)  in view of Pascaly et al. (US Publication 2010/0304225) and in further view of Wang (US Publication 2014/0030590).
In re claim 22, Abe in view of Pascaly discloses the lithium ion capacitor of Claim 10, as explained above. Abe does not disclose the anode is a free-standing dry particle electrode formed from a dry particle mixture.
Wang discloses the anode the anode is a free-standing dry particle electrode formed from a dry particle mixture. (¶50).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode forming process of Wang to provide for an electrode with a high surface area. 


Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO2014203912 –wherein US Publication 2016/0126593 will be used as a reference herein) in view of Pascaly et al. (US Publication 2010/0304225) and in further view of Gadkaree et al. (US Publication 2015/0262761).
In re claim 23¸ Abe discloses  a method for fabricating a lithium ion capacitor comprising:
Providing a cathode (¶88); 
Providing an anode (¶88); 
placing a separator (¶11, ¶111) between the cathode and anode (¶149-150); and 
adding an electrolyte comprising a solvent and a lithium salt (Claim 1, Claim 11); 
Abe does not disclose an electrolyte having one or more additives selected from the group consisting of an anode passivation film forming agent, a cathode protection and overcharge protection agent, and an electrolyte stabilizer, and combinations thereof, and
wherein the electrolyte comprising one or more additives in about 0.5 wt% to about 5 wt%.
Pascaly discloses wherein the one or more additives is selected from the group consisting of an anode passivation film forming agent, a cathode protection and overcharge protection agent, and an electrolyte stabilizer, and combinations thereof (¶40-42) and wherein the electrolyte comprising one or more additives in about 0.5 wt% to about 5 wt% (¶40-42).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the additives as described by Pascaly to further preserve the electrodes  and increase the lifetime of the energy storage device. 
Abe does not disclose placing a separator between the cathode and the anode, inserting the cathode, the anode, and the separator into a housing and adding an electrolyte to the housing.
Gadkaree discloses placing a separator between the cathode and the anode, inserting the cathode, the anode, and the separator into a housing and adding an electrolyte to the housing (¶63).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the well-known method of manufacturing a lithium capacitor comprising a separator dividing the anode and cathode elements to provide for a functioning energy storage device protected from external environmental conditions. 
In re claim 25, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 23, as explained above. Abe further discloses wherein the solvent comprises one or more carbonates (Table 1: Example 1).
In re claim 26, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 23, as explained above. Abe further discloses wherein the one or more carbonates are selected from the group consisting of EC (ethylene carbonate), PC (propylene carbonate), DEC (diethylcarbonate), DMC (dimethylcarbonate), EMC (ethyl methyl carbonate), and combinations thereof (Table 1: Example 1).
In re claim 27, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 26, as explained above. Abe further discloses wherein the solvent comprises EC/PC/DEC, EC/DEC/DMC/EB, EC/EMC, EC/EMC/MP, EC/DEC/DMC/EMC, or EC/DMC/EB (Table 1: Example 1).
In re claim 28, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 27, as explained above. Abe further discloses wherein the solvent comprises EC/PC/DEC in a ratio of about 3:1:4 by volume, EC/DEC/DMC/EB in a ratio of about 1:1:1:1 by volume, EC/EMC in a ratio of about 3:7 by volume, EC/EMC/MP in a ratio of about 1:1:8 by volume, EC/DEC/DMC/EMC in a ratio of about 1:1:1:2 by volume, or EC/DMC/EB in a ratio of about 1:1:1 by volume (Table 1: Example 1).
In re claim 29, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 23, as explained above. Abe further discloses wherein the solvent comprises an ester selected from the group consisting of MP, EB, MB (methyl butyrate), EA (ethyl acetate), and combinations thereof (¶46).
In re claim 30, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 23, as explained above. Abe further discloses wherein the lithium salt is LiPF6 (Claim 11).
In re claim 31, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 30, as explained above. Abe further discloses the LiPF6 is present in the electrolyte in a concentration of about 0.8 to 1.4 M (¶82).
In re claim 32, Abe in view of Pascaly and in further view of Gadkaree discloses the method of claim 30, as explained above. Abe does not explicitly disclose the LiPF6 is present in the electrolyte in a concentration of about 0.6 to 0.95 M.
Pascaly discloses the LiPF6 is present in the electrolyte in a concentration of about 0.6 to 0.95 M (¶47).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrolyte concentration as described by Pascaly to achieve a device of desired conductivity. 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Abe (WO2014203912 –wherein US Publication 2016/0126593 will be used as a reference herein)  in view of Pascaly et al. (US Publication 2010/0304225) and in further view of Gadkaree et al. (US Publication 2015/0262761) and in further view of Wang (US Publication 2014/0030590).
In re claim 24, Abe in view of Pascaly and in further view of Gadkaree discloses the method of Claim 23, as explained above. Abe does not disclose the anode comprises a current collector and an electrode film formed using a dry process from a dry particles mixture.
Wang discloses the anode comprises a current collector and an electrode film formed using a dry process from a dry particles mixture (¶50).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrode forming process of Wang to provide for an electrode with a high surface area. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the additive contained in the electrolyte from about 0.5 wt% to 5 wt% is hydro fluorinated ether ethylene carbonate. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. (US Publication 2013/0252113)			[¶102-103]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848